DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      ENGINEERED AIR, LLC.,
                            Appellant,

                                    v.

                RIDGEWAY PLUMBING, INC., ET AL.,
                          Appellees.

                               No. 4D20-43

                             [October 1, 2020]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Raag Singhal, Judge; L.T. Case No.
CACE17-005964(21).

  Thomas L. Hunker of Cole, Scott & Kissane, P.A., Plantation, for
appellant.

  Chad N. Dunigan and Katherine L. Klapsa of Koeller, Nebeker, Carlson
& Haluck, LLP, Orlando, for appellees.

PER CURIAM.

  Affirmed.

MAY, CONNER and ARTAU, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.